Citation Nr: 0308031	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  94-16 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to special monthly compensation because of 
loss of use of both feet.

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring an automobile or other conveyance and 
adaptive equipment.

3.  Entitlement to a certificate of eligibility for 
assistance in acquiring adaptive equipment only.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 until his 
retirement in May 1990.

This matter comes to the Board of Veterans Appeals (Board) 
from a June 1993 rating decision of the Regional Office (RO) 
that denied the veteran's claim for certificates of 
eligibility for assistance in acquiring an automobile or 
other conveyance and adaptive equipment or adaptive equipment 
only.  In addition, the veteran appealed a rating action in 
September 1997, wherein the RO denied special monthly 
compensation based on loss of use of both feet.  

The Board remanded the issues that are the subject of this 
decision in October 2000.  Review of the actions performed by 
the RO reveal that the mandate of that remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  Before November 15, 2002, the veteran had functional loss 
of use of his feet based upon neurological deficits such as 
numbness and the inability to determine the position of his 
feet.

3.  As of November 15, 2002, the veteran no longer has loss 
of use of both his feet.

4.  The veteran's loss of use of both feet was not permanent.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly 
compensation based on the loss or loss of use of both feet 
have been met from the date of receipt of the claim on April 
7, 1999 to November 14, 2002.  38 U.S.C.A. §§ 1114(k) and 
(l), 5107 (West 2002); 38 C.F.R. §§ 3.350, 4.63 (2002).

2.  The criteria for entitlement to special monthly 
compensation because of loss of use of both feet from 
November 15, 2002, have not been met.  38 U.S.C.A. §§ 1114(k) 
and (l), 5107 (West 2002); 38 C.F.R. §§ 3.350, 4.63 (2002).

3.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and adaptive equipment, or 
adaptive equipment only, have not been met.  38 U.S.C.A. 
§§ 3901, 3902, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.808, 
4.63 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  The Board notes that 
the RO provided the veteran the explicit provisions of the 
VCAA and VA's duties have been fulfilled in the instant case.  
Here, the RO advised the veteran of the evidence necessary to 
substantiate his claims by various documents.  For example, 
the veteran was advised of the applicable criteria concerning 
special monthly compensation based on loss of use of the feet 
and an automobile allowance or automobile adaptive equipment 
by the January 1994 Statement of the Case (SOC) and the 
November 1994, September 1997, December 1998, December 1999, 
and December 2002 Supplemental SOCs (SSOCs).  The Board 
Remand of October 2000 also provided notice of the VCAA.  
Additionally the RO provided additional notice of the 
evidence of record and criteria for successful claims in 
letters dated in August 2001 and January 2002.  The Board 
notes that the VCAA made no change in the statutory or 
regulatory criteria that govern the benefits to which the 
veteran claims entitlement.  In addition, the SOC indicated 
that VA would request any pertinent medical records 
identified by the veteran.  As such, the veteran was kept 
apprised of what he must show to prevail in his claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure.  Therefore, there is no further duty 
to notify.  Quartuccio, supra.  

Pursuant to the VCAA, VA's duty to provide a medical 
examination or obtain a medical opinion is triggered only 
when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  As discussed in detail 
below, the Board finds that the evidence in this case is 
sufficient to render a determination, such that an additional 
medical examination or opinion is not needed.  There is no 
indication that there are any additional medical records that 
are relevant to the issues at hand.  

Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  The 
determination of whether an increased evaluation is warranted 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, which 
requires that each disability be viewed in relation to its 
history.

Special monthly compensation is payable if the veteran, as 
the result of service-connected disability, has suffered the 
anatomical loss or loss of use of one or both feet.  Loss of 
use of a foot will be found to exist when no effective 
function remains, such as the properties of balance and 
propulsion, other than that which would be equally well 
served by an amputation stump with use of a suitable 
prosthetic device.  For example, complete paralysis of the 
external popliteal nerve and consequent foot drop, 
accompanied by characteristic organic changes including 
trophic and circulatory disturbances, will be taken as loss 
of use of the foot.  38 U.S.C.A. § 1114 (k) and (l) (West 
2002); 38 C.F.R. §§ 3.350(a), 4.63 (2002).  

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment will be made where the veteran's 
service-connected disabilities result in one of the 
following: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes, 
with central visual acuity of 20/200 or less in the better 
eye, with corrective glasses.  For entitlement to assistance 
in the purchase of adaptive equipment only, the veteran must 
have, as the result of a service-connected disease or injury, 
ankylosis of one or both knees or one or both hips.  
38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 
(2002).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2002).

Factual Background

The veteran is service-connected for status post L3-4-5 
herniated discs with laminectomy times two and secondary 
nerve root compression, with incontinence of bowel, bladder, 
and loss of sexual function, bilateral chondromalacia 
patellae with degenerative arthritis, degenerative arthritis 
of the cervical spine and right ankle, an appendectomy, a 
cholecystectomy, pruritis scroti.  He is rated 100 percent 
disabled from April 1991 and is in receipt of special monthly 
compensation (k) for loss of use of a creative organ, and (s) 
for incontinence of bowel rated 100 percent and additional 
service-connected disabilities independently ratable at 60 
percent or more.

The veteran is currently seeking special monthly compensation 
for loss of use of both feet, and for a certificate of 
eligibility for assistance in acquiring an automobile or 
other conveyance and/or adaptive equipment.

The veteran was examined by VA in December 1991.  He was 
noted to have had two back surgeries, most recently in July 
of 1991.  At that time, the veteran had multiple neurological 
dysfunctions, including bladder, bowel, and sexual.  Motor 
examination showed 5/5 strength throughout, except the 
veteran had 3/5 strength in plantar flexion bilaterally.  His 
reflexes were absent in the lower extremities.  Sensory 
examination revealed decreased sensation in a patchy 
distribution but definitely from the knees downward.  The 
diagnoses were status post herniated nucleus pulposus with 
sciatica, lumbar laminectomy times two, failed back syndrome, 
and cauda equine syndrome with bowel and bladder 
incontinence, sexual dysfunction, and severe pain in the 
lower extremities.

The veteran was examined by VA in November 1992.  The history 
of his lumbar laminectomies in 1991 was noted.  Since that 
time, the veteran was required to do intermittent 
catheterizations for his bladder and also had bowel problems.  
In addition, the veteran had numbness in both legs, in both 
feet, on both the top and bottom.  The veteran reported that 
it was very difficult to feel where his feet were in space 
when he walked.  He said that he could walk with a cane and 
with his bilateral ankle supports, splints, and cock-up 
braces for about 1,000 yards and then he had to stop, as he 
became very weak.  The veteran was noted to constantly wear 
bilateral ankle splints for bilateral foot drops.  He walked 
with crutches occasionally, but mostly with canes.  He could 
not get very far because his feet, especially the right foot, 
which was constantly turned outward when he tried to walk.  
He also had bilateral foot drop, at least 3/5.

Examination showed that in the left leg he had 2-3/5 strength 
and in the right 3-4/5.  He could not dorsiflex well 
bilaterally.  He could not plantar flex well, but he had more 
trouble with that on the left than on the right.  He had 
caudal analgesia and had no rectal tone.  He had numbness 
down the posterior aspects of both legs, as well as the 
lateral aspects of both legs.  The left dorsum of his foot 
was numb totally and the bottoms of both feet were numb as 
well.  

The examiner commented that he believed it was very difficult 
for the veteran to ambulate very far on his own because of 
the numbness in his feet, he could not feel where his feet 
were in space, and because of the obvious weakness.  He moved 
along using cock-up splints and a cane.  He was able to get 
further, but this was not a normal gait.  The examiner 
believed that the veteran should be allowed a driving 
allowance for those reasons. 

An Adaptive Driving Evaluation was performed in April 1994 to 
determine adaptive equipment requirements necessary for the 
veteran to resume driving after an L4-5 laminectomy.  The 
report noted the concern regarding the veteran's safety in 
operating a motor vehicle using his legs/feet for the pedals.  
The veteran was noted to have displayed difficulties with 
gross motor movements and his bilateral lower extremities 
showed decreased strength, sensation, endurance, speed, and 
coordination.  The veteran's lower extremities deteriorated 
with fatigue after approximately 15 minutes.  His reaction 
time was in the mid to high range with fatigue.

Based on the veteran's behind the wheel assessment and 
clinical evaluation, it was recommended that the veteran have 
his present vehicle modified with a left side mounted right 
angle hand control and right side spinner knob at the 4 
o'clock position.  It did not appear that any other adaptive 
equipment would be necessary.

In August 1994, the veteran's physician reported that the 
veteran was seen for driver evaluation and had hand controls 
recommended.  The veteran was informed that prosthetics 
decided the veteran could not have them.  The physician noted 
that the veteran should be able to receive them.

The veteran appeared at the RO for a hearing in September 
1994.  The veteran reported that his lower extremities were 
numb.  If he drove for thirty minutes, he had shooting pains 
in his legs.  He reported that he used Canadian crutches to 
walk and had three different types of ankle braces.  One of 
the braces was for foot drop.  He had problems going down 
stairs.  He had pain in his legs from the waist down.  He had 
muscle spasms while driving such that he had to pull over and 
stop.  The veteran described his driving evaluation.  He 
reported that he had trouble controlling the gas pedal.  The 
veteran reported that he was driving to some extent every 
day, and had driven about 35 minutes to attend the hearing.  
He reported that he could walk about 100 yards and could move 
around his house without assistance.

A March 1995 treatment note again records the veteran's 
physician's belief that the veteran should be provided with 
hand controls.  He noted that the veteran had decreased 
sensation below his knees bilaterally and additionally had 
diminished plantar flexion.  He was felt to be an appropriate 
candidate for hand controls.

In April 1995, the veteran's VA physician, a specialist with 
the Spinal Cord Injury Service, submitted a statement in 
support of the veteran's claim.  He noted that the veteran 
had last been seen in March.  His examination revealed that 
he had loss of functional use of both of his lower 
extremities.  He had limited ability to plantar flex against 
gravity and required AFO's and a cane for ambulation.  He 
also lacked sensation in his lower legs that further impaired 
his ability.  The physician noted that he had reviewed the 
provisions of 38 C.F.R. § 4.63 and was of the opinion that he 
met the requirements of that section for functional loss of 
both of his lower extremities.

The veteran's VA physician submitted a statement in March 
1997.  He noted that the veteran, as a spinal cord injured 
veteran with a cauda equine level of injury, had functional 
loss of both feet for dorsiflexion and plantar flexion and 
impaired sensation of his lower legs and sacral dermatomes.  
As might be anticipated, both of limitations would impair his 
ability to safely operate a motor vehicle without hand 
controls and therefore, the physician highly recommended that 
the veteran receive hand controls.

In March 1998 treatment notes, the veteran's physician again 
expressed his opinion that the veteran should have hand 
controls.  He noted that the primary concern with the 
veteran's driving was safety, because he lacked normal 
sensation in the lower extremities. 

The veteran was examined in October 1998.  History obtained 
at that time included being been unable to walk and 
wheelchair bound for approximately two months after his 
surgery.  He had been diagnosed with cauda equine syndrome 
secondary to a herniated nucleus pulposus at L4-5 and lumbar 
spinal stenosis.  The veteran reported that he had continued 
low back pain with loss of control of his lower extremities 
and numbness.  

The veteran had decreased sensation to light touch and 
pinprick in an L5, S1, and S2 distribution of bilateral lower 
extremities.  He only had normal pinprick sensation to the 
medial foot and medial calf.  His motor examination was 5/5 
and symmetric except for extensor hallucis longus at 4/5 
symmetrically for both lower extremities.  The examiner 
opined that the veteran's condition was real.  The examiner 
noted the veteran apparently had had a significant functional 
deficit secondary to low back pain and residual weakness in 
the bilateral lower extremities, thus requiring and assistive 
device such as a cane.  The veteran was unable to maintain 
any type of gainful employment secondary to his condition.  
(The Board notes that, as the veteran has been in receipt of 
a combined service-connected rating of 100 percent since 
April 1, 1991, any claim for a total compensation rating 
based on individual unemployability would be moot.)

The veteran was next examined in May 1999.  He had continued 
numbness in his bilateral lower extremities to his feet.  His 
leg pain was worse than his back pain.  The veteran's motor 
examination was 5/5 and symmetric for both lower extremities.  
His sensation was intact with the exception of decreased 
pinprick on the lateral right foot.  He had normal reflexes 
and had no evidence of clonus.  The diagnosis was superficial 
peroneal neuropraxia.  The examiner noted that he reviewed 
the claims folder.  The examiner reported that the veteran 
had full motor function of all motor groups of the bilateral 
lower extremities.  He did not appear to be suffering cauda 
equine syndrome.  He was unsure why the veteran actually 
required a cane for ambulation.

The veteran was noted to walk with a cane in treatment notes 
dated in July 1999.  The veteran was unable to get up on his 
toes when standing, but could walk on his heels with his toes 
up off the floor.  He was able to hop on both legs, and could 
ambulate well without his cane.  He noted that his left leg 
was weaker than the right.

In July 1999, the veteran underwent his annual evaluation.  
He was noted to be doing well.  His physician indicated that 
the veteran was still trying to get hand controls for his 
car, but reported being turned down again.  The physician 
noted that the reasoning was unclear because the veteran had 
decreased strength in both lower extremities, but much more 
importantly, he had diminished sensation and so theoretically 
would not know where the pedals might be without looking.  
The veteran was strongly advised to continue his request for 
hand controls.

In September 2000, physical therapy notes recorded the 
veteran's current functioning.  He was unable to do a single 
heel rise.  His gait was evaluated and it was recommended 
that he be evaluated by the brace clinic.  The veteran 
reported that he had bilateral ankle foot orthoses, but did 
not feel comfortable with them and had lost one.  An 
occupational therapist noted that the veteran was ambulatory 
with a cane.

In October 2001, the veteran underwent an annual occupational 
therapy examination.  He reported having pain in his low back 
that radiated down the lateral aspects of both legs, which 
had become progressively worse.

VA treatment records, dated in December 2001, note the 
veteran's complaint that he was unable to walk very far and 
needed a wheel chair.  He reported being able to ambulate 100 
feet before taking a rest and having pain while walking.  His 
standing balance was poor; he would deviate posteriorly with 
a small push.  The veteran was issued a wheel chair.

The veteran was most recently examined by in November 2002 
for evaluation of his lower extremities.  He stated that he 
was having troubles with his back before his discharge from 
the military.  It was felt that he might have a lumbar disk 
problem at the L4 -5 level with associated lumbar stenosis.  
Surgery was performed in 1993, following which he had 
paralysis of the lower extremities.  He was unable to urinate 
or control bowel movements.  As a result, he was forced to 
learn how to catheterize himself. 

Sixty days after the initial surgery, there was some question 
raised of the current disk herniation and a second surgery 
was performed.  Following that surgery, there was slight 
improvement in his overall condition and he was able to move 
the lower extremities better.  However, he had numbness of 
both lower extremities in the "L5" distribution with 
associated weakness in his feet.  As a result, he was fitted 
with braces (ankle foot orthoses, hinged at the ankle 
permitting dorsiflexion but stopping plantar flexion).  

At the time of examination, the veteran had numbness in the 
lateral aspect of the thighs extending to the lateral aspect 
of the feet and all of the toes.  He stated that there was 
loss of sensation up in the "crotch" (under the peroneal) 
area.  He stated that he was able to walk with the aid of a 
cane and did not use braces on his feet at all times.  He did 
not use the brace on his right foot when he was driving 
because the brace limited the motion of his foot.

The veteran was asked to stand and take a few steps, and he 
was able to do so without hesitancy and without any 
difficulty, walking from a wheelchair to the examining table.  
He was noted to have a 12 cm surgical scar in the midline of 
the lumbar spine with marked limitation of low back motion.  
That is, he demonstrated ten degrees of extension and only 20 
degrees of forward flexion.  He had less than ten degrees of 
lateral flexion bilaterally.  Deep tendon reflexes were not 
elicited in the lower extremities.  Furthermore, he was found 
to have excellent movement of his knees with full extension 
to 0 degrees bilaterally and flexion to 140 degrees.  He was 
able to extend his knees actively without evidence of major 
weakness.  He had good motion of his ankles, demonstrating 40 
degrees of extension and 70 degrees of plantar flexion 
bilaterally.  Manipulation of the hindfoot suggested passive 
inversion of 20 degrees on the right and 10 degrees on the 
left with passive eversion of 10 degrees on the right and 
eversion of 5 degrees on the left.

Motor power in the veteran's lower extremities was tested, 
and the examiner noted that the veteran certainly did not 
have anything close to paralysis.  He demonstrated adequate 
extension of dorsiflexion of both feet with at least the 
muscle power measuring Grade 4 on a scale of 5.  He also was 
noted to have some weakness of plantar flexion in both 
inversion and eversion of both feet; however, all of these 
functions were present despite the weakness.

The examiner noted that the veteran was apparently diagnosed 
as having a cauda equinus syndrome following his initial 
surgery with resultant paralysis and loss of motor and 
muscular control in the lower extremities.  As part of his 
paralysis, it was felt that he had a loss of the common 
peroneal nerve in both legs that, originally, apparently left 
him with a drop foot type of deformity and weakness of 
dorsiflexion (extension) of the feet.  However, the examiner 
noted, the veteran had clearly regained excellent motor 
function in the feet.  He had some weakness of plantar 
flexion in both inversion and eversion but had strong 
dorsiflexion (extension) power.  In fact, the examination of 
his feet raised the question as the whether or not he 
actually still required use of the AFOs (ankle foot orthoses 
or ankle braces).

The examiner continued that the veteran obviously still had a 
considerable residual disability and functional impairment.  
In addition to the neuromuscular weakness and changes of the 
lower extremities, he had advanced degenerative discogenic 
changes/degenerative arthritis in the lumbar spine and is 
status post the laminectomy procedures.

He is considered to have severe functional impairments 
related to any activities that would require prolonged 
standing, walking and certainly contraindicated activities 
such as running and jumping, and, most likely, stooping, 
squatting, kneeling, crawling, etc.  His impairment is on the 
basis of some degree of pain but mainly the severe structural 
changes related to the degenerative reaction, the surgical 
procedure, and the postoperative neurologic complications.  
There is no indication of instability or incoordination, but 
weakness and fatigability appear to be major factors of his 
impairment as well.

The examiner noted that he had been asked to comment and 
answer certain questions as to the veteran's current 
difficulties.  He noted that with regard to the question of 
loss of function of the feet has been raised.  The examiner 
opined that the veteran certainly had not lost complete 
control of his feet.  He did have some residual weakness, 
especially with regards to plantar flexion, inversion and 
eversion powers, but it appeared that there had been a rather 
significant improvement in previously known paralysis and 
weakness to the point where he quite likely could get along 
without the prescribed braces.

The question of "loss of use" of either foot or both feet 
was addressed, as well as the relationship of the function of 
his feet to the postoperative lumbar spine degenerative disk 
disease.  The examiner noted that obviously the veteran had 
not had a complete "loss of use" of the function of his 
feet.  He did have some residual weakness that appeared to be 
related to not only the degenerative disk changes of the 
lumbar spine, but seemed to be more a result of the surgical 
complications.  He opined that the use of "loss of use" was 
inappropriate because the veteran certainly had regained 
significant and effective function.

The examiner noted that he had also been asked to address the 
question of residual "complete paralysis" of the external 
popliteal or common peroneal nerve with consequent foot drop 
and various organic changes.  As he had previously noted, the 
veteran had regained a significant degree of function in his 
feet and no longer manifested evidence of a significant foot 
drop.  There was slight weakness of dorsiflexion, but he did 
not manifest a typical foot drop.  None of the organic 
changes associated with a severe neurologic deficit, such as 
various trophic and/or circulatory disturbances were found in 
the veteran at that time.  The examiner concluded there 
certainly was no evidence of a complete paralysis of this 
nerve and only slight residuals remained.  In addition, the 
examiner added that the veteran's clinical condition seemed 
to be demonstrating progressive improvement, and he might yet 
regain further use, if not complete use, of the lower 
extremities.

Finally, the question of ankylosis of either knee was 
addressed by the November 2002 VA examiner.  The clinician 
explained that the term "ankylosis" refers to a complete 
loss of motion or stiffness.  The examiner found that the 
veteran, with 140 degrees of bilateral knee flexion, had no 
indication of ankylosis and that this was a term that has no 
bearing or relationship to the veteran's present condition.

Analysis

Special Monthly Compensation

The veteran contends that he is entitled to special monthly 
compensation because of loss of use of his feet.  He bases 
this contention upon his inability to safely operate a motor 
vehicle.  The veteran's representative noted in April 2003 
that the record shows the veteran does not suffer with 
complete loss of use of either foot, but cannot safely 
operate a vehicle or perform other activities such as 
standing, walking, jumping, stooping, squatting, kneeling, or 
crawling.  The veteran's representative argues that while not 
clearly shown on direct examination, there is at least 
equivocal evidence suggesting the "functional" loss in 
terms of being able to perform balance and propulsion as 
contemplated in 38 C.F.R. § 4.63.  

The Board finds that the evidence supports the veteran's 
contention that he had loss of use of his feet before 
November 15, 2002.  As of that date, the preponderance of the 
evidence is against such a finding.  As noted above, the 
standard for a finding of loss of use requires that no 
effective function remain, such as the properties of balance 
and propulsion, other than that which would be equally well 
served by an amputation sump with use of a suitable 
prosthetic device.  The medical findings specified in the 
definition, i.e. of complete paralysis of the external nerve 
and consequent foot drop, accompanied by characteristic 
organic changes including trophic and circulatory 
disturbances, are not required - they are noted as an example 
of symptomatology that must be taken as loss of use.  Thus, 
other symptomatology can support a finding of loss of use.

The veteran's treating physicians on several occasions have 
submitted statements noting that he had loss of use of his 
feet in discussing his inability to safely drive a car.  Due 
to the veteran's sensory deficits, he has difficulty 
discerning where his foot is located in relation to the 
pedals in an automobile.  This was demonstrated by the 
Adaptive Driving Evaluation done in April 1994.  After the 
veteran's 1991 surgeries, in December 1991, the veteran was 
noted to have weakened plant flexion bilaterally.  Other 
neurological abnormalities included absent reflexes and 
decreased sensation.

Approximately one year later, in November 1992, the veteran 
continued to have numbness in both feet and had been 
prescribed ankle splints for bilateral foot drop.  He was 
walking with canes and occasionally crutches.  He was 
believed to have great difficulty ambulating far because he 
could not feel where his feet were in space.  He continued to 
wear splints and required the aid of crutches.

Perhaps most significantly, the veteran's treating VA 
physician reviewed the provision of 38 C.F.R. § 4.63 in April 
1995.  He opined that he met the requirements of that section 
for functional loss of both his lower extremities.  These 
types of recommendation and opinions continued to be 
submitted by his treating physicians - primarily based upon 
functional loss produced by numbness in the veteran's lower 
extremities.

In May 1999, the medical evidence begins to be less 
supportive of the veteran's loss of use of his feet.  At the 
May 1999 examination, the examiner found normal reflexes, 
intact sensation except for decreased pinprick on the lateral 
right foot.  The examiner found full muscle function of all 
motor groups.

This increase in the veteran's ability to use his foot is 
continued in examination reports and treatment reports.  For 
example, he is continually noted to be ambulating well on 
examination without use of a cane.  He does continue to 
receive the support of his treating VA physicians for 
automobile hand controls.  The Board finds therefore that 
those most familiar with his condition continue to opine that 
the veteran has a loss of use of his feet.  The December 2001 
treatment records indicate the veteran continues to have 
standing balance problems and complains of difficulty 
walking.

However, the November 2002 VA examiner unequivocally found 
that the veteran had regained substantial ability to use his 
feet.  He found some weakness of plantar flexion in both 
inversion and eversion, but the veteran had strong 
dorsiflexion.  The examiner opined that it was questionable 
whether the veteran actually required continued use of ankle 
foot orthoses or braces.  With regard to loss of use, the 
examiner specifically found that the veteran certainly had 
not lost complete control of his feet.  He had some residual 
weakness, but the examiner also noted rather significant 
improvement in previously known paralysis and weakness.  The 
veteran was found to have only slight residuals of the 
neurological deficits previously noted.  The examiner did not 
find evidence of any of the symptomatology specifically noted 
in the 4.63 definition of loss of use.  The severe functional 
impairment noted by the November 2002 examiner, was qualified 
to be subsequent to prolonged activity.  The Board notes that 
this latter evaluation was preceded by a review of the claims 
file and was very thorough in nature.  The examiner's 
conclusions were supported by ample citations to clinical 
findings.   

Therefore, the Board finds that the evidence supports a 
finding of loss of use, in accordance with the definition in 
38 C.F.R. § 4.63 from the date of claim to November 15, 2002.  
The preponderance of the evidence is against the veteran's 
claim of loss of use beginning November 15, 2002.  As the 
preponderance of the evidence is against this latter aspect 
of the veteran's claim, the benefit of the doubt doctrine is 
not for application, and the claim must be denied.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Automobile Allowance and/or Adaptive Equipment

While the veteran had loss of use of his feet, as noted 
above, it is not permanent loss of use, thus the Board is 
unable to find entitlement to an automotive allowance and/or 
adaptive equipment.  The provisions of 38 C.F.R. § 3.808 add 
the word "permanent" to the requirement of loss of use.  
The findings of the November 2002 VA examination, as outlined 
above, clearly show that the veteran's loss of use was not 
permanent.  In accord with the Board's finding regarding an 
end to entitlement to special monthly compensation for loss 
of use, the Board finds the preponderance of evidence is 
against a finding of permanent loss of use of the feet.

The Board acknowledges the many opinions that supported the 
veteran's application for entitlement to a certificate of 
eligibility for assistance in acquiring an automobile or 
other conveyance and/or adaptive equipment.  However, the 
Board again notes that the November 2002 VA examination 
provides evidence that the loss of use was not permanent.  
This evaluation was very thorough and specifically addressed 
the questions at hand.  The examiner acknowledged the 
veteran's prior history of apparent loss of use of the feet 
but, following a review of the record, a detailed history and 
thorough physical examination, the physician unequivocally 
concluded that the veteran does not have current loss of use 
of the feet or ankylosis of a knee.  Absent current loss of 
use of the feet or ankylosis of a relevant joint, or 
permanency of such, the veteran cannot be found entitled to a 
certificate of eligibility for assistance in acquiring an 
automobile or other conveyance and adaptive equipment or for 
adaptive equipment only.  

As the preponderance of the evidence is against the veteran's 
claim for an automotive allowance and/or adaptive equipment., 
the benefit of the doubt doctrine is not for application, and 
the claim must be denied.  Gilbert, supra; Ortiz, supra.  


ORDER


Entitlement to special monthly compensation because of loss 
of use of both feet from the date of receipt of the claim to 
November 14, 2002, is granted, subject to the regulations 
governing the payment of monetary awards.

Entitlement to special monthly compensation because of loss 
of use of both feet from November 15, 2002 is denied.

Entitlement to a certificate of eligibility for assistance in 
acquiring an automobile or other conveyance and adaptive 
equipment is denied.

Entitlement to a certificate of eligibility for assistance in 
acquiring adaptive equipment only is denied.





____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

